Title: To George Washington from Charles-Guillaume Vial D’Alais, 16 February 1793
From: Alais, Charles-Guillaume Vial d’
To: Washington, George



Monsieur
Cayenne [French Guiana] Ce 16 feuv. 1793.

jay l’honneur de vous prîer de vouloir bien Sollicitter pour moy La decoration de L’ordre de Cincinnatus prés de L’auguste assemblée que vous presidés.
Mr de biron mon ancien Colonel à eu L’honneur de vous La demender pour moy il y à prés de 15 mois en vous priant de me L’adresser à Cayenne ou je venois d’etre Nommé Comandant en chef.
vous trouverés, Monsieur Cy joint un extrait de mon etat de Service. Comme premier Capitaine du Corpt des volontaires etrangers de Lauzun, Mr de biron Cy devant duc de Lauzun me chargea du Comandement de Cinq Cents homes de Son Corpt qui faisoient partie deLa Seconde division de L’armée de rochambaud, Cette Seconde division n’ayant pas eu Lieu, je fus destiné à reprendre Les Colonnies de demerary, essequebo et berbiche, d’ou je devaî rejoindre mon Corpt. Les Circonstances ne L’ayant pas permit, je restai Comandant de Ces Colonnies jusqu’a La paix que j’en fis la remise aux hollandais. voila, Monsieur, mes titres que je vous prie de faire valoir.
Si de mon Costé, Monsieur je pouvois vous etre bon à quelque chose dans le pais Cy, je vous prie de Compter Sur mon enpressement a le faire. je Serai toujour enchanté de procurer au Commerce des etats unis d’amerique et à tous Ses individus, tous Les Secours et Les bons offices qui Dependront de moy. e’est je LeSçais Suivre les intentions de L’etat au nom du quel je Comande icy, mais c’est aussi Suivre Egalement Les mouvements propres de mon Coeur.

Le marechal de Campt, Gouverneur General de Cayenne et Guyanne françoise

D’alais


etat des Services du Sr charles Guillaume vial D’alais,marechal de Campt, Gouverneur Général deCayenne et Guyanne françoise

          
            ingenieur en
            1766.
          
          
            mousquetaire deLa Garde du roy en
            1768.
          
          
            Capitaine aLa Suitte du Colonel General infanterie en
            1778.
          
          
            Capitaine Comand. aux volontaires etrangers de Lauzun en
            1779.
          
          
            Comandt de démérary, essequebo et Berbiche en
            1781.
          
          
            Comandant de Cayenne et Comdt des trouppes en
            1785.
          
          
            Colonel du 4e regiment d’infanterie en
            1791.
          
          
            Comandt en chef de Cayenne en
            1791.
          
          
            marechal de Campt en
            1791.
          
          
            Gouverneur Général de Cayenne en
            1792.
          
        


à Cayenne le 16 feuv. 1793.D’alais
